EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 02/09/10 Investors:Mary Kay Shaw, 630-623-7559 Media: Heidi Barker, 630-623-3791 McDONALD’S REPORTS GLOBAL COMPARABLE SALES INCREASE FOR JANUARY OAK BROOK, IL – McDonald’s Corporation announced today that global comparable salesincreased 2.6% in January.Performance by segment was as follows: · U.S.down 0.7% · Europe up 4.3% · Asia/Pacific, Middle East and Africaup 4.3% “McDonald’s continues to deliver great tasting, high quality food at an outstanding value to the growing number of customers we serve around the world every day,” said Chief Executive Officer Jim Skinner.“As we raise the bar on our menu, convenience and value offerings, I am confident that we will exceed our customers’ expectations again in 2010.” U.S. comparable sales were down slightly in January, still outpacing the overall quick-service restaurant industry.McDonald’s U.S. continued to satisfy customers’ appetite for value, variety and convenience with appealing new additions – the compelling Breakfast Dollar Menu, the portable Mac Snack Wrap and free Wi-Fi.
